Filed 8/3/21 In re R.S. CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                         SECOND APPELLATE DISTRICT
                                      DIVISION EIGHT

In re R.S. et al., Persons Coming                                 B310089
Under the Juvenile Court Law.
LOS ANGELES COUNTY
DEPARTMENT OF CHILDREN                                            (Los Angeles County
AND FAMILY SERVICES,                                              Super. Ct. No. 20CCJP03075A-B)

         Plaintiff and Respondent,

         v.

E.S.,

         Defendant and Appellant.

      APPEAL from an order of the Superior Court of Los
Angeles County, Kristen Byrdsong, Juvenile Court Referee.
Affirmed.
      Gina Zaragoza, under appointment by the Court of Appeal,
for Defendant and Appellant.
      Rodrigo A. Castro-Silva, County Counsel, Kim Nemoy,
Assistant County Counsel, and Jane Kwon, Deputy County
Counsel, for Plaintiff and Respondent.
                  ___________________________
       Mother E.S. appeals the juvenile court’s dispositional order
removing now eight-year-old R.S. and six-year-old K.S. from her
custody due to a history of “violent altercations” with father, D.S.
(who is not a party to this appeal). Mother contends no
substantial evidence supports the finding that the children were
in substantial danger, or that there were no reasonable means to
protect them other than removal. We affirm.
                          BACKGROUND
       R.S. and K.S. are former dependents of the juvenile court.
This family had an open case from May 2016 until February
2018, with sustained allegations based on father’s inappropriate
discipline of K.S., father’s domestic violence against mother, and
father’s marijuana and alcohol use. Jurisdiction was terminated
with a custody order, granting mother full physical custody, and
joint legal custody with father. Father was granted monitored
visitation, and mother was given discretion to liberalize his visits.
       After jurisdiction was terminated, the family continued to
have problems. Father filed multiple requests for restraining
orders against mother in family court. However, no permanent
restraining orders were issued. The Los Angeles County
Department of Children and Family Services (Department) also
received additional referrals, including a referral that mother’s
friend was arrested for driving under the influence, with mother
and the children in the car. The children were not secured in
safety seats, and there was a strong odor of marijuana in the car.
Mother’s home was unkept, and mother tested positive for
marijuana. The referral was closed as inconclusive.
       The Department received a new referral for the family in
April 2020 (the referral that resulted in this case). The reporting
party alleged that mother, and the children, went to father’s




                                 2
home, where mother assaulted father, scratching his arms and
face. According to father, mother had kicked in his door, walked
into his apartment, and began punching him in front of the
children. Mother left before police arrived. Father sought and
was granted a temporary restraining order that same day.
      Father admitted he had a history of domestic violence with
mother, and characterized their relationship as “toxic and
unhealthy.” Father appeared remorseful about his past behavior.
He took responsibility for his conduct in the past, and expressed a
desire to complete his domestic violence program, which had been
interrupted by the COVID-19 pandemic. He had completed an
anger management program, and intended to complete parenting
classes as well. Father had not seen the children in months
because mother was not allowing visitation. He was worried that
mother was unstable, and wanted custody of the children to keep
them out of foster care.
      Father was living with his girlfriend, M.X., and their six-
month-old daughter, L.X. M.X. was outside during the incident;
but L.X. was with her father when mother assaulted him.
      Mother provided a different account of the incident. That
day, she and the children were picnicking at Echo Park. The
children pointed out that father’s girlfriend M.X. was at the park.
Mother tried to approach M.X., but M.X. ignored her. As mother
walked to her car, father approached her, holding a baby in his
arms. He “dropped mother to the ground” and “placed his foot
[on her] throat.” Mother threw her phone and keys to the
children, told them to run, and told R.S. to call police.
      Mother was able to get up and run away. She had a
bruised hand and face, but did not make a police report or seek
medical attention. Mother called her boyfriend who told mother




                                3
he would “handle the situation.” She drove around with the
children and asked them to point out where father lived so she
could tell her boyfriend. Mother denied going to father’s house,
breaking in, or assaulting him.
      Mother denied using drugs, but confirmed that she worked
at a marijuana dispensary, and had used marijuana in the past.
Mother had previous arrests for driving on a suspended license,
and for intent to sell narcotics. She was working on having her
license reinstated.
      When the social worker introduced herself to K.S., he
volunteered that mother and father had argued at the park. It
appeared he was being coached, as the social worker had not
asked him about the incident. He would look down or at mother
when answering questions, and appeared nervous. He later told
the social worker that mother asked him not to say anything to
the Department. He reported that mother is mad at father for
starting a new family, and that mother fought with father in the
“hallway,” but would not answer whether the incident occurred at
father’s house. He admitted that father had hit him before, but
that father’s girlfriend had never hurt him.
      R.S. reported that mother and father fought at the park.
When asked if she saw father hit mother, she responded “yes.”
However, she could not answer where mother was hit, or provide
any additional details about the incident, and refused to discuss
allegations that mother hit father. R.S. told the social worker
mother was “mad at daddy[’s] new baby.” She confirmed that
mother told her not to say anything to the social worker, and it
appeared she had been coached.
      Both children reported it had been a very long time since
they visited father.




                               4
       Paternal relatives confirmed that father told them about
the referral incident. The facts were consistent with what father
reported to the Department.
       Paternal grandmother acknowledged that mother and
father had a history of domestic violence, but characterized the
fights as mutual, and that both parents were aggressors.
According to paternal grandmother, mother made false reports of
domestic violence against father.
       Paternal aunt reported that mother was very jealous of
father’s new girlfriend. She was aggressive and her bad
behaviors were escalating. Mother has poor judgment, and
exposes the children to people who are under the influence.
       Paternal and maternal relatives reported that mother has
an explosive temper.
       A tenant at father’s building, who wished to remain
anonymous because of fear of retaliation by mother, confirmed
that mother was the aggressor when she went to father’s
apartment, and that she had done this before. The tenant
believed mother to be “very aggressive” and “dangerous.” Police
call logs for father’s apartment showed that police had been
called three times about mother threatening father and his
girlfriend. The police report for the referral incident confirmed
that father had visible injuries from the attack.
       Father’s on demand drug test was positive for marijuana.
Mother was unable to submit for drug testing, after she was
asked to leave the testing facility for making verbal threats
against testing facility staff in front of the children.
       When the Department discussed the findings of the
investigation with mother, to assess mother’s willingness to
cooperate so that risk to the children could be mitigated, mother




                                5
continued to deny the referral allegations. She became “upset
and irate” and told the social worker, “F--- you . . . stupid b----.”
After the social worker terminated the call, mother texted that
“she refuses to participate in services” and would not allow the
social worker to have access to her home or the children.
       Mother called another social worker to discuss the case.
That social worker explained the Department was interested in
providing family maintenance services to mother, and allowing
the children to remain in her care. Mother began yelling and
became belligerent. Mother ended the conversation saying, “take
the f------ kids.”
       The Department obtained a removal warrant and removed
the children from mother in June 2020. When the social worker
dropped them off at father’s house, the children appeared very
happy to see him. The Department also filed a petition with
allegations that mother and father have a history of engaging in
violent altercations in front of the children, and that mother has
a history of engaging in violent behavior.
       When the Department followed up to see how the children
were doing with father, R.S. reported father and his girlfriend
were taking good care of her, and she enjoyed living with them.
She told the social worker she did not want to visit mother
because she has her own bed at father’s house. She preferred to
live with father and feels more comfortable with him. K.S. also
did not want to visit with mother because she sometimes yells at
him. He was happy living with father. Both children recalled
incidents of mother throwing things at father, but denied
knowledge of other domestic violence incidents.




                                  6
       At the June 2020 detention hearing, the court allowed the
children to remain with father, and ordered monitored visitation
for mother.
       The Department’s September 2020 Jurisdiction/Disposition
report noted that mother made a belated police report of the
incident at the park, telling police father pushed her and punched
her in the face, and held her down with his foot.
       R.S. denied seeing father at the park. K.S. reported that
father told him to be truthful. He admitted that mother was
angry and went to father’s house, and that mother yelled at
father.
       Mother continued to deny that she went to father’s house
and assaulted him. Father denied assaulting mother at the park.
       Mother showed the social worker photos from the date of
the referral incident, showing her and the children at the park
that day. She also shared screenshots of texts sent to paternal
grandmother, with photos purporting to show bruises on her face
and hand. Mother’s best friend confirmed that mother told her
about the park incident.
       Mother started attending parenting classes. However, she
was a no show for drug tests in July and August 2020, and she
tested positive for marijuana in August 2020. Mother said she
was unable to test because she was feeling overwhelmed and
depressed from all of her interactions with the Department, and
would forget to test. She also had a hard time understanding
what the Department was asking her to do. Mother threatened
to “com[e] after every single agent and every single judge” and
sue if anything happened to her children in father’s care.
       Father was participating in individual counseling. He
missed one drug test, but his other test was negative. He was




                                7
concerned about mother’s visitation with the children, because
the children reported that mother asked them inappropriate
questions about the case.
      Mother’s visitation was not going well. She told the
Department she did not want to visit the children because she
was feeling “harassed” by the Department. A visit had to be
terminated after mother asked inappropriate questions of R.S.
When the social worker tried to redirect mother, she became
upset and stormed off.
      The combined adjudication and disposition hearing was
held on November 17, 2020. Mother testified father drank and
was violent when they were in a relationship, and that he hit her
many times. She denied ever being the aggressor. She testified
that father hit her at the park on the day of the referral incident,
and denied assaulting him at his apartment. Pictures of her
injuries were admitted into evidence.
      The court took jurisdiction over the family, removed the
children from mother, and ordered them to remain with father.
Mother sought rehearing, arguing that father’s version of events
was not credible. The request was denied. Mother timely
appealed.
      While this appeal was pending, the court terminated
jurisdiction with a custody order, giving sole physical custody to
father, and joint legal custody to mother and father.
                            DISCUSSION
      Mother does not challenge the juvenile court’s jurisdictional
order, and there is no dispute exposing children to domestic
violence is a sufficient basis for the juvenile court to assert
jurisdiction. (In re T.V. (2013) 217 Cal.App.4th 126, 134; In re
Giovanni F. (2010) 184 Cal.App.4th 594, 599–601.)




                                 8
      Mother contends there was insufficient evidence the
children were at substantial risk of harm if they were returned to
her, reasoning that the record does not support a finding that the
domestic violence would continue if the children were placed with
mother. We are not persuaded.
      Removal is proper if the juvenile court finds by clear and
convincing evidence that “[t]here is or would be a substantial
danger to the physical health, safety, protection, or physical or
emotional well-being of the minor if the minor were returned
home, and there are no reasonable means by which the minor’s
physical health can be protected without removing the minor
from the minor’s parent’s . . . physical custody.” (Welf. & Inst.
Code, § 361, subd. (c)(1).) We review the dispositional order for
substantial evidence, keeping in mind the trial court had to find
clear and convincing evidence supporting removal. (In re V.L.
(2020) 54 Cal.App.5th 147, 155.) We must decide “ ‘whether the
record as a whole contains substantial evidence from which a
reasonable fact finder could have found it highly probable that
the fact was true.’ ” (Ibid.)
      The evidence here supports removal. The sustained
jurisdictional findings are prima facie evidence the children were
unsafe with mother. (See In re T.V., supra, 217 Cal.App.4th at
p. 135 [“The jurisdictional findings are prima facie evidence the
minor cannot safely remain in the home.”].) Also, there was
overwhelming evidence mother was hostile and aggressive, and
that she attacked father in front of the children, and threatened
others in their presence. Father’s account of mother’s attack
against him was corroborated by a neighbor, and his injuries
were documented by police. Mother denied the incident, and
instead claimed father was the aggressor, when most of the




                                9
evidence suggested otherwise. Father told the children to be
truthful, where mother was coaching the children to withhold
information from the Department. She was defiant, aggressive,
and uncooperative with the Department. These facts
demonstrate a substantial danger to the children if returned to
mother’s care.
      Mother contends there were reasonable means to protect
the children other than removal. (In re T.V., supra, 217
Cal.App.4th at p. 135; see also Welf. & Inst. Code, § 361,
subd. (c)(1).) Mother’s denial and uncooperative behavior show
that there were no other reasonable means to protect the
children.
                          DISPOSITION
      The dispositional orders are affirmed.



                       GRIMES, Acting P. J.

     WE CONCUR:



                       STRATTON, J.




                       WILEY, J.




                               10